Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s preliminary amendments dated April 28, 2020. Claims 1-19 are pending. Claims 1-12,14 and 15 have been amended. Claims 17-19 are new. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15,16 and 19 are  rejected under 35 U.S.C. 101 because they are use claims. Claims 15,16 and 19 provide for the use of a compound but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 15,16 and 19 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method steps for the use of the composition. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320).

Jackson does not teach in a single embodiment the claimed structures where R7 or R8 is C1-C4 alkyl, particularly methyl and where the claimed structure is applied to a pulp but these teachings can be arrived at by selecting from the embodiments of Jackson.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brighteners of Jackson by substituting C1-C4 alkyl for the hydrogen of the examples as these substituents are taught as interchangeable and functionally equivalent to produce an effective paper and pulp brightener. 
It would have been further obvious to modify the methods of Jackson by treating pulps, with 0.01-%% by weight on dry fiber of the pulp, draining the water blend and pressing and drying the blend into a paper sheet and also by having either or both of R7 and R8 be a methyl group as paragraph 0070 teaches adding a functionally equivalent . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320) in view of Jackson (EP2192230).
Jackson ‘320 is relied upon as set forth above.
Jackson ‘320 does not teach the methods of producing the compound.
Jackson ‘230 teaches brighteners of formula (1) (paragraph 0010) prepared by reacting the cyanuric halide and the compounds of formula (2), (3) and (4) in any order where the first reaction is at temperatures of 0-20°C at pH 2-7, the second reaction is at 20-60°C at pH 4-8 and the third reaction is at 30-102°C at pH 7-10 (paragraphs 0037-0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jackson ‘320 by using the preparation methods of Jackson ‘230 as Jackson ‘230 teaches this is an effective method to produce functionally equivalent optical brighteners. Since this method is suitable to prepare brighteners of Jackson ’320 it would also be suitable to produce the claimed compounds of the instant claims also taught in Jackson ‘320 as they are equivalent. Using an art recognized method to produce similar brightening compounds is obvious as Jackson ‘230 teaches the order is not critical and the pH is controlled by the suitable base being dictated . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 7,198,731. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the claimed compounds by selection from the substituents from the lists. Selection from functionally equivalent substituents is obvious to arrive at similar brightening compounds and methods of brightening substrates with the compounds. The comprising language of the claims allows for the presence of other components.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/AMINA S KHAN/Primary Examiner, Art Unit 1761